     Case 1:18-cv-03456-AJN-GWG Document 111 Filed 07/22/20 Page 1 of 2
                              PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600
                                  Contact@ParkerHanski.com

                                                              July 22, 2020
Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York

       Re:     Dedra De La Rosa v. Pure Green NYC 8th Street Corp

               Docket No. 1:18-cv-03456 (AJN)(GWG)

Dear Judge Nathan:

        We represent the plaintiff in the above-entitled action. Pursuant to the Court Order of
April 8, 2020 from Magistrate Judge Gorenstein, the parties are to file by July 29, 2020 the
following documents: "joint request to charge, joint proposed verdict forms, joint proposed voir
dire questions, exhibits and courtesy copies".(See ECF Document # 102). For the reasons
explained below, plaintiff respectfully asks the Court to accept the documents filed by plaintiff
on March 12, 2020 (ECF Document #93) as satisfaction of the April 8, 2020 Order. Moreover,
because of the difficulties of obtaining, reproducing and mailing hardcopies of the exhibits and
courtesy copies arising from COVID-19, plaintiff also respectfully asks the Court to adjourn the
requirement to file the exhibits and provide courtesy copies of pretrial filings to a date within 30
days of the scheduled trial date.

       The parties filed their joint pretrial report on February 14, 2020 (ECF Document #79) and
the Court thereafter issued an Order for the parties to submit their joint request to charge, joint
proposed verdict forms and joint proposed voir dire questions, exhibits and courtesy copies by
March 12, 2020. (See ECF Document # 81). On March 12, 2020, plaintiff filed the pretrial
documents (joint request to charge, joint proposed verdict forms and joint proposed voir dire
questions) and advised the Court that the Defendant Pure Green NYC 8th Street Corp
(“Defendant”) refused to participate in drafting the pretrial documents. (ECF Document #93).

       On March 16, 2020, Your Honor granted Defendant’s letter motion to extend the
deadline for the filing of the Joint Pre-Trial Report sine die because Defendant was seeking to
make expert disclosures. (See ECF Document # 95). On March 19, 2020, Magistrate Judge
Gorenstein granted Defendant permission to make expert disclosures until April 17, 2020. (See
ECF Document # 96). Thereafter, the time for Defendant to make expert disclosures was
extended to June 15, 2020 and plaintiff was also granted permission to take the deposition of
Defendant’s expert witness July 15, 2020. (See ECF Document # 102). But Defendant never
served plaintiff with expert disclosures and the time to do so expired on June 15, 2020.

        Because nothing has changed since the pretrial submissions filed in February and March
2020, plaintiff respectfully asks the Court to accept ECF Document #79 as the joint pretrial
report and ECF Document #93 as the joint request to charge, joint proposed verdict forms and
     Case 1:18-cv-03456-AJN-GWG Document 111 Filed 07/22/20 Page 2 of 2




joint proposed voir dire questions. On July 8, 2020, plaintiff forwarded a copy of these
previously filed pretrial submissions to the Defendant and requested that the Defendant provide
plaintiff with any comments or revisions by July 17, 2020. But Defendant ignored plaintiff’s
communication and has not responded to this day. Accordingly, the parties have no further
changes to add to the pretrial submissions.

       Thank you for your time and attention to this matter. With kindest regards, I am

                                                    very truly yours,

                                                         /s/
                                                    Glen H. Parker, Esq.




                                               2
